Citation Nr: 0413346	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to a rating in excess of 10 percent for 
peptic ulcer disease, status post-gastric surgery, for 
accrued benefits purposes.  

3.  Entitlement to a rating in excess of 10 percent for 
anxiety disorder with depressive features, for accrued 
benefits purposes.  

4.  Entitlement to service connection for coronary artery 
disease, for accrued benefits purposes.  

5.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
February 1946, including time as a prisoner of war (POW) from 
February 1942 to August 1942.  The veteran died in November 
1994, and the appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from decisions from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The July 2002 
rating decision denied reopening the claim of entitlement to 
service connection for the cause of the veteran's death, and 
the December 2003 rating decision denied the four accrued 
benefits claims.  

Appellate consideration of the four accrued benefits claims 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The appellant was notified of the December 1995 rating 
decision, which denied entitlement to service connection for 
the cause of the veteran's death, by letter dated December 
12, 1995, and she did not perfect a timely appeal.  

2.  The additional evidence added to the record since 
December 1995 relating to the claim of service connection for 
the cause of the veteran's death bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran died in November 1994 at the age of 75. The 
official death certificate indicates that the cause of death 
was atherosclerotic heart disease.   

4.  Atherosclerotic heart disease was not present in service 
or manifested for many years thereafter and was not related 
directly or otherwise to service-connected disabilities.

5.  The veteran did not experience localized edema while a 
prisoner of war.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, which denied 
entitlement to service connection for cause of the veteran's 
death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2003).  

2.  Evidence received since the final December 1995 rating 
action is new and material; the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The new and material evidence claim may be adjudicated on the 
merits because the VA has fulfilled its duty to assist and 
inform the appellant in the development of the claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The appellant's March 2002 statement confirmed that medical 
records from Fernando Air Base had been destroyed and were 
not available.  The appellant and her representative filed 
several lay statements with the RO, and the appellant's 
August 2003 substantive appeal declined the opportunity for a 
hearing before the Board.  

The RO's September 1995, February 2002, May 2002, March 2003, 
and October 2003 letters and June 2003 statement of the case 
informed the appellant of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
appellant was informed that it was her responsibility to 
identify health care providers with specificity, that it was 
her responsibility to provide the evidence in her possession 
that pertained to the claim, and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claim.  The 
RO's September 1995, February 2002, and May 2002 notice 
letters technically informed the appellant that she had 
60 days in which to respond, but in the eight years since 
September 1995 and the two years since February 2002 and May 
2002, the appellant and her representative have presented 
medical evidence and statements that will be considered in 
this appeal.  It is obvious that the appellant understood 
that evidence presented more than 60 days after the September 
1995, February 2002, and May 2002 notices would still be 
considered. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, although the VCAA notice letter 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.
 
The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where certain diseases, such as 
arteriosclerosis, are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d). 

Service connection may be granted on a presumptive basis for 
beriberi heart disease, which includes ischemic heart 
disease, in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c). 

Under section 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).   

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death

A December 1995 rating decision denied entitlement to service 
connection for the cause of the veteran's death.  The rating 
decision was based on the evidence at the time, which 
included lay statements, formal applications, a death 
certificate, service department records, a rating decision, 
service medical records, and VA medical records.  

The veteran's lay statements asserted that he had incurred 
coronary artery disease as a result of POW status.  The 
veteran's October 1993 formal application asserted that he 
had incurred malaria and ulcer in service but made no mention 
of a heart disability.  The appellant's July 1995 formal 
application asserted that the veteran had died in November 
1994 but alleged no possible causes of death.  The November 
1994 death certificate stated that the veteran had died in 
November 1994 due to atherosclerotic cardiovascular disease.  
Service department records indicated that the veteran had 
served on active duty for the United States Armed Forces from 
October 1941 to February 1946, including time as a POW from 
May 1942 to August 1942.  A May 1984 rating decision granted 
service connection for malaria, peptic ulcer disease, and 
anxiety and denied service connection for cardiac artery 
disease and high blood pressure.  Service medical records 
showed negative findings relating to the heart in May 1946.  
VA medical records included diagnoses of coronary artery 
disease in November 1992 and atheromatous cardiac disease in 
February 1994.  

The December 1995 rating decision was based on the evidence 
at that time and became final because the appellant received 
notice of the decision by letter dated December 12, 1995, and 
she did not perfect a timely appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  After 
the appellant filed a January 2002 formal application to 
reopen the claim, the July 2002 rating decision denied 
reopening the claim of entitlement to service connection for 
the cause of the veterans' death, and the appellant perfected 
a timely appeal.  

The appellant has submitted new and material evidence to 
justify reopening the claim.  New and material evidence means 
1) evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
The new evidence, which includes private medical records, 
justifies reopening the claim.  

The new private medical records raise are so significant that 
it must be considered in order to fairly decide the merits of 
the claim because they include a diagnosis of ischemic heart 
disease, which is a disease specific to former POWs.  To 
establish presumptive service connection for diseases 
specific to former POWs, the appellant must show that the 
veteran was a POW for at least 30 days, that a disease 
specific to former POWs was a principal or contributory cause 
of death, and that such disease manifested to a compensable 
degree at any time after separation from service.  Moreover, 
for the purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity. See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.2(d), 
3.307(a)(5), 3.309(c) (2003).  In this case, it is undisputed 
that the veteran was a POW for over thirty days and that 
ischemic heart disease appeared in the record in April 1990.  
For these reasons, the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.


Cause of Death

Considering the appellant's claim on the merits, the Board 
notes that the veteran died in November 1994 at the age of 
75. The official death certificate indicates that the cause 
of death was atherosclerotic heart disease.   A review of the 
record fails to show that atherosclerotic heart disease was 
present in service or manifested within one year thereafter, 
or was otherwise related to service. 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As mentioned above, the veteran was a prisoner of war during 
WWII. Among the disabilities for service connection can be 
granted on a presumptive basis is beriberi heart disease, 
which includes ischemic heart disease in a former prisoner of 
war who had experienced localized edema during captivity. In 
this case, however, there is no medical or other evidence 
that the veteran experienced localized swelling while he was 
a prisoner of war. 38 C.F.R. § 3.309(c).

Finally, at the time of the veteran's death, service 
connection was in effect for peptic ulcer disease, malaria, 
and an anxiety disorder. No evidence has been submitted to 
suggest that any of these conditions, either singly or in 
combination, played a significant or material role in the 
veteran's demise. 38 C.F.R. § 3.310.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  

Service connection for the cause of the veteran's death is 
denied.






REMAND

In addition, the VA must remand the four accrued benefits 
claims.  After the December 2003 rating decision denied the 
claims, the appellant's representative filed an April 2004 
statement, which served as a notice of disagreement and 
placed the issues in appellate status.  As a result, the 
issues of entitlement to a rating in excess of 10 percent for 
peptic ulcer disease, entitlement to a rating in excess of 
10 percent for anxiety disorder with depressive features, 
entitlement to service connection for coronary artery 
disease, and entitlement to service connection for 
hypertension, all for accrued benefits purposes, must be 
remanded to the RO to issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002) 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

To ensure that the VA has fulfilled its duty to assist and 
inform the appellant in the development of the claims, the 
case is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Vet. App. Act are 
fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

2.  The appellant and her representative 
should be provided with a statement of 
the case regarding the action taken on 
the four accrued benefits claims.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, should a timely appeal of 
any denial be received, the claims should 
be returned to the Board for further 
appellate review.   By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



